DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 1 line 3 recites “using a first wrapper to generate a second wrapper”. However the second wrapper is merely “capable of” performing some task. It is not clear what makes the second wrapper “capable of”. Furthermore it is unclear how the second wrapper is generated. Claim 1 last three lines merely recite “the generation of the second wrapper comprises analyzing one or both of the following: (i) code defining the first wrapper, (ii) interactions between the first wrapper and the one or more target web servers that occur during execution of the first wrapper”. It is unclear how the analysis of the code or the interactions of the first wrapper and the one or more target web servers generates a second wrapper.
 Claims 3, line 2, claim 29 line 2, it is not clear what makes the wrapper “capable of…” performing some task
Claims 30-32 essentially correspond to program, medium and system for method claim 1, thus contain similar defects.

Claim 29 is further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-32 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112 discussed above.
The following is a statement of reasons for the indication of allowable subject matter: applicant’s invention automatically generates wrappers for extracting web data from web servers. A first wrapper extracts target data from one or more target web pages hosted by the web server. The first wrapper is automatically transformed into a second wrapper that extracts the same target data from the same one or more target web pages without using a web browsing engine. The first wrapper is used at design time and the second wrapper is used at run time to improve performance as described in the specification at least at paragraphs 0013, 0033, 0073 and at least Figures 1-2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goetz et al (US 20080155320) teach on-demand wrappers of application data with session failover recovery. In an interrelated aspect, a first wrapper receives a request for application data.  The first wrapper stores a reference to a wrapper mapper object and a second wrapper.  The mapper wrapper object contains a wrapper list characterizing the first wrapper and the second wrapper.  Thereafter, the wrapper mapper object is polled by the first wrapper to retrieve a reference to the cross-session object having a node associated with the application data. The first wrapper is then updated to include the reference to the session local object and the wrapper mapper object map is rebuilt (e.g., generated, etc.) using the wrapper list.  The wrapper mapper object map associates the first wrapper with the session-local object and the second wrapper with the node of the cross-session object.  Subsequently, the second wrapper is updated with a reference to the node of the cross-session object using the wrapper mapper object map to enable a return of the reference to the node of the cross-session object in response to requests for data associated with the node of the cross-session object. 

Baumgartner et al (US 20050022115) teach visual and interactive wrapper generation, automated information extraction from web pages, and translation into xml.
Martick (US 20150248453) teaches automated logging for object-oriented environment including a wrapper generation module to create wrapper objects.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        28 August 2021